

117 HR 3267 IH: Protect Drinking Water from PFAS Act of 2021
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3267IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Kildee, Mr. Larson of Connecticut, Mr. Casten, Ms. Norton, Mr. Khanna, Mr. Grijalva, Mr. Moulton, Ms. Schakowsky, Mr. Cohen, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for total per- and polyfluoroalkyl substances, and for other purposes.1.Short titleThis Act may be cited as the Protect Drinking Water from PFAS Act of 2021.2.Deadline for regulations on PFASSection 1412(b)(12) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the following:(C)Per- and polyfluoroalkyl substances(i)In generalNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of this subparagraph, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for total per- and polyfluoroalkyl substances.(ii)Health protectionThe maximum contaminant level goal and national primary drinking water regulation promulgated under clause (i) shall be protective of the health of subpopulations at greater risk, as described in section 1458..